Citation Nr: 1708052	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-05 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected right and left foot disabilities.

(The issues of entitlement to increased ratings for osteoarthritis of the first metatarsophalangeal joint and distal digits of the right and left feet, entitlement to a total disability rating based on individual unemployability (TDIU), and entitlement to service connection for a low back disability are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

A videoconference hearing was held before the undersigned Veterans Law Judge in August 2013.  A transcript of said hearing has been associated with the record.

The Veteran's claim was remanded by the Board for further development in March 2015.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's cervical spine disability was not incurred in service, is not otherwise related to service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Entitlement to service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters in September 2011 and July 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  With respect to the claim, the Veteran was afforded a VA medical examination in July 2015.  The Board finds the foregoing to be thorough, complete, and consistent with the other evidence of record.  The report indicated that the claims file had been reviewed.  The opinions expressed were based on the Veteran's reported history, interview of the Veteran, examination of the Veteran, and review of the claims file.  The opinions provided discussed a rationale and basis.  The Board concludes the above examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In reaching that conclusion, the Board has considered the arguments of the Veteran's representative that the July 2015 VA examination report was inadequate because it failed to consider the Veteran's in-service lightning strike and was conducted by a non-specialist and/or a physician's assistant.  The examination report clearly discussed the Veteran's in-service lightning strike and was conducted by a physician, pursuant to the Board's prior remand instructions.  The representative also criticized the examination report for failing to mention and discuss the Veteran's military occupational specialty, but failed to advance any argument as to the significance of such an omission.  As the Veteran's representative has not provided any specific rationale for the conclusion that a more specialized opinion is necessary and, as will be discussed in greater detail below, the July 2015 report included an extensive rationale for the opinions expressed, the Board finds that the report is adequate.

Based on the association of VA treatment records, the July 2015 VA examination, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the alternative, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran contends that his current cervical spine disability is the result of an in-service lightning strike or, in the alternative, was caused or aggravated by his service-connected foot disabilities.

The Veteran's service treatment records indicate that he was struck by lightning in July 1968, at which time he sought treatment for bilateral foot pain.  X-rays were negative and there were no reports of neck problems or documented examination of the neck.  Several follow-up appointments also discussed foot pain and swelling, but none of the records included complaints of neck problems.  The Veteran's February 1971 Report of Medical History prior to separation from service included normal examination findings as to the neck.  In a contemporaneous Report of Medical History, the Veteran denied a history of swollen or painful joints, a history of head injury, or back trouble of any kind.  In a subsequent Statement of Medical Condition in June 1971, the Veteran denied any change in his medical condition.  

During a March 2010 RO hearing, the Veteran reported that the lightning strike that hit his entire company knocked him and the others down, but did not report any head or neck injury.  

The Veteran established care with VA in February 2011.  At that time he denied any new complaints and reported various issues that did not involve the neck or back.  In April 2011, the Veteran underwent a rheumatology consult for multiple joint pains, including reports of increased neck pain at that time.  There was an overall history of joint pain for 15 years.  Subsequent April 2011 x-rays showed severe multilevel degenerative disc disease and arthropathy of the cervical spine.  

The Veteran was afforded a July 2015 VA examination for the neck.  The examiner noted diagnoses of multilevel degenerative disease of the spine, to include degenerative disc disease and cervical spondylosis.  The Veteran reported that his neck problems had their origin in service.  There was evidence of the Veteran having been struck by lightning at some point in July 1968, but there was no contemporaneous identification of a neck injury, diagnosis of a neck disability, or treatment for neck problems.  The examiner noted the absence of treatment records for the neck until recently.  Even as recently as February 2011 when the Veteran discussed his medical conditions he failed to mention neck problems.  By April 2011, during an evaluation for rheumatology problems, the Veteran mentioned only "mild tenderness when moving head to the R."  It was only after getting back the x-rays that the rheumatologist noted in passing that the Veteran had degenerative disc disease of the neck in an addendum.  The examiner noted that the Veteran's neck diagnoses were far from uncommon in people of his age and were usually related to the aging process and chronic wear and tear or to an acute injury, which the Veteran denied.  At that time, the Veteran reported the onset of pain 13 to 17 years previously, with gradually increasing mild pain and very mildly decreased motion thereafter.  As to the etiology of the current neck disabilities, the examiner noted the current diagnoses and the Veteran's contention that they were related to his active service.  The examiner acknowledged the evidence that he had been struck by lightning in service, but that there was no contemporaneous identification of a neck injury, no diagnosis, and no treatment at that time.  In addition, his February 1971 separation examination report was entirely silent for neck problems and findings were normal.  The Veteran had not submitted medical records indicating any treatment for the neck in the decades after service and even as late as February 2011 he did not report neck difficulties when discussing his active problems.  The examiner also reiterated the foregoing regarding his April 2011 treatment and diagnosis.  As such, there was nothing to suggest that the neck disabilities were incurred during service.  As to whether the neck disabilities were caused or permanently aggravated by his service-connected bilateral foot disability, the examiner indicated that there was no evidence to support the Veteran's assertions in that regard and stated, "I am at a loss to explain why this would even be seriously considered as a possibility.  There is no credible medical evidence to support any connection between [degenerative disc disease] and arthropathy of the cervical spine, and any foot disorder."

In an August 2015 private chiropractic record the Veteran reported a history of neck pain and a four wheeler accident that occurred 6 years previously.  An August 2015 MRI showed multilevel degenerative disc disease of the cervical spine with multiple levels of severe central canal stenosis.  An October 2015 EMG study report indicated that the Veteran had a 5 year history of stable neck pain, with no antecedent injury.

In multiple statements, most recently in December 2015, the Veteran's representative cited to multiple sources for the proposition that lightning strikes could cause skull fractures and cervical spine injury due to associated blunt trauma.  (The representative has submitted in support an article in support of that proposition, Electrical and Lightning Injuries, by Mary Ann Cooper and Timothy G. Price, as well as providing or citing to other articles discussing the potential effects of a lightning strike.)  

In a statement received in October 2016, the Veteran discussed his ongoing problems with the neck and back and stated, "My doctor says these problems were due to over correcting my walking stance when my feet would hurt.  You correct one thing and then something else will start to hurt from years of walking incorrectly."  

The Veteran at that time also submitted an article from The Iowa Clinic Spine Center that noted that neck pain occurred due to various factors, including "poor body mechanics."  Another article, from The Podiatry Center in Bethesda, Maryland and Springfield, Virginia, discussed how problems with the feet could affect the entire body, specifically to include the neck.  The article attributed some problems to gait abnormalities.  Although the article did not provide any specifics regarding how foot problems could cause neck pain and dysfunction, the article noted in general that flat feet could cause misalignment with the ankle, which could cause misalignment of the knee, the hip, and eventually the spine (particularly the lower spine).

Thus, the Veteran clearly has a current cervical spine disability.  The critical question, therefore, is whether that disability was incurred in or is otherwise related to his service (including the in-service lightning strike) or was caused or aggravated by his service-connected disabilities (most specifically his service-connected bilateral foot disabilities).  The Board concludes it was not.

In reaching that opinion, both on a direct and secondary basis, the Board finds the July 2015 VA examination report to be of significant probative value.  The report concluded that there was nothing to support the Veteran's contention that his current neck disabilities had their onset in service or were otherwise related to the in-service lightning strike.  The examiner noted that there was evidence of having been struck by lightning in July 1968, but that his February 1971 separation examination was silent for complaints of neck problems, the Veteran did not report neck problems until years after service, and he had not submitted evidence of treatment until 2011 for neck problems.  The examiner also discussed how the Veteran failed to mention neck pain during his initial assessment at VA in February 2011 when discussing all his medical problems and did not report problems until April 2011.  The examiner concluded that the Veteran's neck disabilities were typically related to the aging process and chronic wear and tear or an acute injury, which the Veteran did not recall experiencing.  As to the Veteran's contentions that the neck disability was caused or aggravated by his service-connected foot disabilities, the examiner concluded that there was no evidence to support this contention.  The Board finds these conclusions to be well reasoned, fully explained, and consistent with the evidence of record.  In context, it is clear that the examiner concluded that it was less likely than not that the current neck disabilities had their onset in service or were otherwise related to service and that it was less likely than not that the neck disabilities were caused or aggravated by the service-connected foot disabilities.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Given that the examiner's conclusions are fully explained and consistent with the evidence of record, the Board finds the July 2015 VA examination report to be the most probative evidence of record with respect to the etiology of the Veteran's neck disabilities.

The Board has considered the general reports of the Veteran that his neck problems are due to a lightning strike in service and/or were caused or permanently aggravated by his service-connected foot disabilities.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the neck disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds the Veteran's representations particularly problematic given the lay and medical evidence indicating that he had not experienced a continuity of neck problems from service and given the medical complexity of linking current neck problems to an in-service lightning strike and/or bilateral foot disabilities.  In light of the foregoing, the Board affords the Veteran's contentions as to the etiology of his neck disabilities no probative weight.

The Board also has considered the treatise evidence provided by the Veteran in support of his contentions that his current cervical spine disabilities are due to an in-service lightning strike and/or his service-connected foot disabilities.  This evidence discussed possible head and neck injuries from a lightning strike due to trauma, but the Veteran has not claimed that he incurred trauma to the head and neck as a result of the lightning strike, such as due to a fall or other cause.  To the extent that his contentions can be read as making such an allegation, they are inconsistent with the contemporaneous medical records and the Veteran's more recent statements indicating that his neck problems did not begin until many years after service and progressed from there.  

As to the evidence regarding a link between foot and neck problems, the Board notes that a medical, manual, article, or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the Board has considered the evidence suggesting an association between foot and neck problems, but finds of significantly greater probative value the July 2015 VA examination report, which considered the facts specific to the Veteran's case and concluded that there was no relationship between the service-connected foot disabilities and the current neck problems.  The Veteran's evidence, consisting of statements included on several websites, does not firmly establish a link, but simply suggests a possible link that has been definitively rejected by the only medical opinion in this case specifically considering the Veteran's facts and circumstances.  Given the general and somewhat conjectural nature of the evidence when compared to the specific findings of the July 2015 VA examination report, the Board places much more probative weight on the July 2015 VA examination report than on the treatise evidence of record. 

The Board acknowledges the Veteran's contentions that his treating physician told him that his cervical spine disability was "due to over correcting my walking stance when my feet would hurt" over the course of many years.  Although the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that his competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed in the above VA medical examination report.

In conclusion, the July 2015 VA examiner clearly reviewed the Veteran's medical history, including his contentions, and offered a detailed rationale for the opinions expressed.  The Board finds these opinions the most probative evidence of record.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


